                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    MARY G.,

    Plaintiff,
                                                     Case No. 18-cv-6333
    v.                                               Magistrate Judge Mary M. Rowland

    ANDREW M. SAUL, Acting
    Commissioner of Social Security, 1

    Defendant.

                         MEMORANDUM OPINION AND ORDER

         Plaintiff Mary G. 2 filed this action seeking reversal of the final decision of the

Commissioner of Social Security denying her application for Disability Insurance

Benefits (DIB) under the Social Security Act (the Act). The parties consented to the

jurisdiction of the United States Magistrate Judge, pursuant to 28 U.S.C § 636(c). For

the reasons stated below, the Court grants Plaintiff’s motion for summary judgment

[18] and denies the Commissioner’s motion for summary judgment [23]. The case is

remanded for further proceedings consistent with this Opinion.

                                 I. PROCEDURAL HISTORY

         Plaintiff applied for DIB on February 5, 2015, alleging that she became disabled

on October 28, 2008. (R. at 16). The application was denied initially and on



1Andrew M. Saul has been substituted for his predecessor, Nancy A. Berryhill, as the
proper defendant in this action. Fed. R. Civ. P. 25(d).

2In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by
her first name and the first initial of her last name.

                                                                                 Page 1 of 9
reconsideration, after which Plaintiff filed a timely request for a hearing. (Id. at 56–

57). On June 7, 2017, Plaintiff, represented by counsel, testified at a hearing before

an Administrative Law Judge (ALJ). (Id. at 1292–1324). The ALJ also heard

testimony from James E. Lanier, a vocational expert (VE). (Id. at 1326). The ALJ

denied Plaintiff’s request for benefits on November 9, 2017. (Id. at 16–27). Applying

the five-step sequential evaluation process, the ALJ found, at step one, that Plaintiff

had not engaged in substantial gainful activity between her alleged onset date of

October 28, 2008 and date last insured of September 30, 2013. (Id. at 18). At step two,

the ALJ found that Plaintiff had severe impairments of degenerative disc disease of

lumbar spine, post laminectomy syndrome, and major depressive disorder. (Id.). At

step three, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of any of the

enumerated listings in the regulations. (Id. at 20). Concluding that Plaintiff’s mental

impairment did not meet or equal a listing, the ALJ found that Plaintiff had mild

limitations in understanding, remembering or applying information, mild limitation

in interacting with others and in adapting or managing oneself, moderate limitations

in concentration, persistence, and pace. (Id.) The ALJ then assessed Plaintiff’s

Residual Functional Capacity (RFC) 3 and determined that Plaintiff has the RFC to

perform light work. In addition:

      She could lift and/or carry 20 pounds occasionally and 10 pounds
      frequently. She could stand and/or walk for about 6 hours total in an 8-
      hour workday. She could sit for about 6 hours total. She could frequently

3 “The RFC is the maximum that a claimant can still do despite his mental and physical
limitations.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008); 20 CFR 404.1545(a).

                                                                             Page 2 of 9
      kneel, crouch and crawl. She could occasionally climb ramps and stairs.
      She could not climb ladders, ropers or scaffolds. She needed to avoid
      concentrated exposure to temperature extremes and unprotected
      heights. She could understand, remember and carry out tasks at the
      semi-skilled level, defined as involving Specific Vocational Preparation
      (SVP) levels of 3 or 4. She could make work-related decisions and
      tolerate workplace changes at such levels. She could tolerate routine
      interaction with supervisors, workers, and the public. She could persist
      in such activities with adequate pace and perseverance.

(Id. at 21). Based on Plaintiff’s RFC and the VE’s testimony, the ALJ determined at

step four that Plaintiff was able to perform past relevant work as a receptionist and

billing clerk. (Id. at 27). Accordingly, the ALJ concluded that Plaintiff was not under

a disability, as defined by the Act, from the alleged onset date of October 8, 2008

through September 30, 2013. (Id.). The Appeals Council denied Plaintiff’s request for

review on July 18, 2018. (Id. at 5–7). Plaintiff now seeks judicial review of the ALJ’s

decision, which stands as the final decision of the Commissioner. Villano v. Astrue,

556 F.3d 558, 561–62 (7th Cir. 2009).

                            II. STANDARD OF REVIEW

   Judicial review of the Commissioner’s final decision is authorized by § 405(g) of

the Social Security Administration (SSA). 42 U.S.C. § 405(g). The Court may not

engage in its own analysis of whether the plaintiff is disabled nor may it “reweigh

evidence, resolve conflicts in the record, decide questions of credibility, or, in general,

substitute [its] own judgment for that of the Commissioner.” Young v. Barnhart, 362

F.3d 995, 1001 (7th Cir. 2004). The Court’s task is “limited to determining whether

the ALJ’s factual findings are supported by substantial evidence.” Id. Substantial

evidence “must be more than a scintilla but may be less than a preponderance.”



                                                                                Page 3 of 9
Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (citation omitted). In addition,

the ALJ must “explain his analysis of the evidence with enough detail and clarity to

permit meaningful appellate review.” Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir.

2014) (internal quotations and citation omitted).

   The Court accords great deference to the ALJ’s determination, but “must do more

than merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297 F.3d 589, 593

(7th Cir. 2002) (internal quotations and citation omitted). The deferential standard

“does not mean that we scour the record for supportive evidence or rack our brains

for reasons to uphold the ALJ’s decision. Rather, the ALJ must identify the relevant

evidence and build a ‘logical bridge’ between that evidence and the ultimate

determination.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) (citation omitted).

“If a decision ‘lacks evidentiary support or is so poorly articulated as to prevent

meaningful review,’ a remand is required.” Kastner v. Astrue, 697 F.3d 642, 646 (7th

Cir. 2012) (citation omitted). Reversal and remand may be required “if the ALJ

committed an error of law, or if the ALJ based the decision on serious factual mistakes

or omissions.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (internal

citations omitted).

                                 III. DISCUSSION

   In her request for reversal or remand, Plaintiff challenges the ALJ’s decision on

several grounds. The Court agrees with Plaintiff that the RFC did not properly

account for her non-exertional limitations, particularly in concentration, persistence,




                                                                            Page 4 of 9
or pace. 4 Therefore the Court cannot conclude that substantial evidence supports the

ALJ’s conclusions about Plaintiff’s work-related limitations and her determination

that Plaintiff can perform her past work.

    The RFC is the most an individual can do despite her limitations. 20 C.F.R. §

404.1545(a)(1). In this case, the ALJ did not build an accurate and logical bridge from

the evidence to her conclusion about Plaintiff’s mental RFC. See Spicher v. Berryhill,

898 F.3d 754, 757 (7th Cir. 2018) (an ALJ must “build an accurate and logical bridge

from the evidence to her conclusion”) (citations and quotations omitted). The ALJ

found that Plaintiff’s mental impairment resulted in moderate limitations to her

ability to concentrate, persist, or maintain pace. (R. at 20). Nevertheless the ALJ

concluded that Plaintiff could perform tasks at the semi-skilled level; she could “make

work-related decisions and tolerate workplace changes at such levels”; “tolerate

routine interaction with supervisors, workers, and the public”; and “persist in such

activities with adequate pace and perseverance.” (Id. at 21).

    The Commissioner argues that the ALJ “reasonably accommodated” Plaintiff’s

mental limitations in restricting her to semi-skilled work. (Dkt. 24 at 10). The Court

disagrees. The Seventh Circuit has held that individuals who are “mildly to

moderately limited” in concentration, persistence, or pace are able to perform

“simple and repetitive light work.” Simila v. Astrue, 573 F.3d 503, 521–22 (7th Cir.

2009) (citing Sims v. Barnhart, 309 F.3d 424, 431 (7th Cir. 2002)). Even limiting a

plaintiff to “simple, routine tasks and limited interactions with others” does not


4Because the Court remands on this basis, it need not address Plaintiff’s other arguments at
this time.

                                                                                 Page 5 of 9
“adequately capture[] temperamental deficiencies and limitations in concentration,

persistence, and pace.” Yurt v. Colvin, 758 F.3d 850, 859 (7th Cir. 2014). See also

Mack v. Berryhill, 2018 U.S. Dist. LEXIS 122322, at *11 (N.D. Ill. July 23, 2018)

(“The ALJ himself determined that Claimant had moderate difficulties in

concentration, persistence, or pace, and, therefore, he was required to account for

such difficulties in assessing Claimant’s RFC.”); Klein v. Colvin, 2017 U.S. Dist.

LEXIS 6926, at *13 (S.D. Ill. Jan. 18, 2017) (“If, as is established by Seventh Circuit

precedent, a limitation to unskilled work does not adequately account for a

moderate limitation in concentration, persistence or pace, it is difficult to see how a

limitation to semi-skilled work would suffice.”).

   Contrary to this settled law, the ALJ concluded that Plaintiff was moderately

limited in concentration, persistence and pace but could perform semi-skilled work.

As the court in Klein v. Colvin explained,

      The bottom line here is that the ALJ found that Ms. Klein had moderate
      difficulties in maintaining concentration, persistence or pace. While she
      made this finding at step three, she represented that her RFC
      assessment would reflect the degree of limitation that she found at that
      step. Binding Seventh Circuit precedent establishes that a limitation to
      simple, routine tasks or to unskilled work does not adequately account
      for a moderate limitation in maintaining concentration, persistence or
      pace. It follows that a limitation to semi-skilled work does not
      adequately account for moderate concentration difficulties for the same
      reasons.

   2017 U.S. Dist. LEXIS 6926, at *15.

   Indeed Plaintiff’s attorney argued at the conclusion of the hearing that Plaintiff

should be at least limited to “simple, unskilled” work because of her limitations. (R.

at 1323). Yet the ALJ found her capable of semi-skilled work. As Plaintiff argues

                                                                             Page 6 of 9
(Dkt. 19 at 11), the ALJ reached this conclusion by relying on the fact that she cares

for her young granddaughter. (R. at 27). Plaintiff points out, however, that the ALJ

ignored her testimony that she only cared for her granddaughter with her

husband’s help. 5 Moreover, the ALJ’s reliance on this fact does not explain why the

ALJ concluded on one hand, that Plaintiff had moderate limitations in

concentration, persistence and pace, but on the other, found her capable of semi-

skilled work.

    Because the ALJ did not account for all of Plaintiff’s limitations in concentration,

persistence and pace in her RFC assessment or questions to the VE, the VE’s

assessment is “necessarily is called into doubt, as is the ALJ’s conclusion that

[Plaintiff] is not disabled under the Social Security Act.” Moreno, 882 F.3d at 730.

Courts routinely remand cases where the ALJ failed to account for moderate

limitations in concentration, persistence, or pace in relation to the RFC and/or

questions to a VE. See Yurt, 758 F.3d at 859 (“This failure to build an ‘accurate and

logical bridge’ between the evidence of mental impairments and the hypothetical

and the mental RFC requires us to remand for further proceedings.”); Kimak v.

Colvin, 2014 U.S. Dist. LEXIS 61229, at *41 (N.D. Ill. May 2, 2014) (remand

necessary where record unclear whether VE’s testimony accounted for plaintiff’s

moderate limitations in concentration, persistence, or pace); Mack, 2018 U.S. Dist.


5In addition, contrary to the Commissioner’s argument (Dkt. 24 at 12), the ALJ’s
explanation that “[g]iven [Plaintiff’s] ability to watch her young granddaughter during this
period without issue….the undersigned concludes that, [Plaintiff] was capable of
performing work at the semi-skilled level…” is in fact similar to the type of conclusion the
Seventh Circuit has cautioned against—that because plaintiff can perform a particular
activity, she can work. See Roddy v. Astrue, 705 F.3d 631 (7th Cir. 2013).

                                                                                  Page 7 of 9
LEXIS 122322 (RFC not necessarily consistent with the finding of moderate

difficulties in concentration, persistence, or pace).

   In sum, the ALJ did not build a logical bridge between the evidence and her

conclusion about Plaintiff’s mental RFC. This error was not harmless because it

informed the ALJ’s decision with respect to Plaintiff’s RFC and ability to do her past

work. Remand is warranted.

   Plaintiff requests reversal of the ALJ decision. (Dkt. 19 at 15). To the extent

Plaintiff also seeks an award of benefits, both requests are denied. The Court does

not believe this case meets the high standard for reversal and an award of benefits.

See Briscoe ex. re. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005) (reversal with

an instruction to award benefits only appropriate if “all factual issues have been

resolved and the record can yield but one supportable conclusion.”).

                                  IV. CONCLUSION

   For these reasons, Plaintiff’s Motion for Summary Judgment [18] is GRANTED

and Defendant’s Motion for Summary Judgment [23] is DENIED.                Pursuant to

sentence four of 42 U.S.C. § 405, the ALJ’s decision is reversed, and the case

remanded to the Commissioner for further proceedings consistent with this opinion.




                                                                             Page 8 of 9
                        E N T E R:


Dated: August 5, 2019

                        MARY M. ROWLAND
                        United States Magistrate Judge




                                                    Page 9 of 9
